



Exhibit 10.47
aetnalogoa_02.jpg [aetnalogoa_02.jpg]
AETNA INC.
2010 STOCK INCENTIVE PLAN


EXECUTIVE RESTRICTED STOCK UNIT TERMS OF AWARD


Pursuant to its 2010 Stock Incentive Plan (the "Plan"), Aetna Inc. (the
"Company") hereby grants Restricted Stock Units on the terms and conditions
hereinafter set forth. The number of Restricted Stock Units awarded and vesting
information are included in the website of the designated broker, currently UBS
Financial Services, Inc., and in the Notice of the Restricted Stock Unit
Acknowledgement and Acceptance Form, if applicable. All capitalized terms used
herein which are not otherwise defined herein shall have the meaning specified
in the Plan.




ARTICLE I


DEFINITIONS


(a)
“Affiliate" means an entity at least a majority of the total voting power of the
then-outstanding voting securities of which is held, directly or indirectly, by
the Company and/or one or more other Affiliates.



(b)
"Board" means the Board of Directors of Aetna Inc.



(c)    "Change in Control" means the happening of any of the following:


(i)
When any "person" as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") and as used in Sections 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d) of the Exchange Act but
excluding the Company and any Subsidiary thereof and any employee benefit plan
sponsored or maintained by the Company or any Subsidiary (including any trustee
of such plan acting as trustee), directly or indirectly, becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act, as amended from time to
time), of securities of the Company representing 20 percent or more of the
combined voting power of the Company's then outstanding securities;



(ii)
When, during any period of 24 consecutive months, the individuals who, at the
beginning of such period, constitute the Board (the "Incumbent Directors") cease
for any reason other than death to constitute at least a majority thereof,
provided that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this paragraph (ii); or

    


1

--------------------------------------------------------------------------------





(iii)
The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise.

 
Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or (ii)
with respect to Grantee, if Grantee is part of a “group,” within the meaning of
Section 13(d)(3) of the Exchange Act as in effect on the effective date, which
consummates the Change in Control transaction. In addition, for purposes of the
definition of “Change in Control” a person engaged in business as an underwriter
of securities shall not be deemed to be the “Beneficial Owner” of, or to
“beneficially own,” any securities acquired through such person’s participation
in good faith in a firm commitment underwriting until the expiration of forty
days after the date of such acquisition.


(d)
"Committee" means the Board's Committee on Compensation and Organization or any
successor thereto.



(e)
"Common Stock" means the Company's Common Shares, $.01 par value per share.



(f)
"Company" means Aetna Inc.



(g)
"Effective Date" means the date of grant of this award of Restricted Stock
Units.



(h)
“Fair Market Value" means the closing price of the Common Stock as reported by
the Consolidated Tape of the New York Stock Exchange Listed Shares on the date
such value is to be determined, or, if no shares were traded on such date, on
the next day on which the Common Stock is traded.



(i)
“Fundamental Corporate Event” shall mean any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or
similar event.



(j)
"Grantee" means the person to whom this award has been granted.



(k)
“Holding Company” means an entity that becomes a holding company for the Company
or its businesses as a part of any reorganization, merger, consolidation or
other transaction, provided that the outstanding shares of common stock of such
entity and the combined voting power of the then outstanding voting securities
of such entity entitled to vote generally in the election of directors is,
immediately after such reorganization, merger, consolidation or other
transaction, beneficially owned, directly or indirectly, by all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the voting stock outstanding immediately prior to such
reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding voting stock.



(l)
"Long Term Disability" means long-term disability as defined under the terms of
the Company's applicable long-term disability plans or policies.





2

--------------------------------------------------------------------------------





(m)
“Net Shares” means the number of shares of Common Stock which will be deposited
in a brokerage account in the Grantee’s name at the Company’s designated broker
after shares have been withheld to satisfy applicable tax and withholding
requirements upon vesting of the Restricted Stock Units.



(n)
“Plan” means the Aetna Inc. 2010 Stock Incentive Plan.



(o)
“Restricted Period” means the period during which this award of Restricted Stock
Units is not vested.



(p)
“Restricted Stock Units” means the number of shares of Common Stock represented
by the number of units awarded or such other amount as may result by operation
of Article III of this Agreement.



(q)
"Retirement" means the termination of employment of a Grantee from active
service with the Company, any Subsidiary or Affiliate provided the Grantee’s age
and completed years of service total 65 or more points at termination of
employment.



(r)
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulation issued thereunder, as may be amended from time to
time.



(s)
“Shares of Stock” or “Stock” means the Common Stock.



(t)
"Subsidiary" means an entity of which, at the time such subsidiary status is to
be determined, at least 50% of the total combined voting power of all classes of
stock of such entity is held by the Company and/or one or more other
subsidiaries.



(u)
"Successor" means the legal representative of the estate of a deceased Grantee
or the person or persons who shall acquire the right to the Restricted Stock
Units by bequest or inheritance or by reason of the death of the Grantee.



(v)
“Vest Date” means the date on which this award of Restricted Stock Units shall
vest in accordance with the terms of this Agreement and as set forth on the
website of the designated broker and in the Notice of Restricted Stock Unit
Grant, if applicable.



ARTICLE II


RESTRICTED PERIOD


Subject to the terms of this Agreement, the Restricted Stock Units will vest in
installments on the Vest Date in accordance with the terms of the Plan and this
Terms of Award Agreement, or on such date as provided in Article IV or V. On the
Vest Date, the Grantee shall vest to one share of Common Stock for each vested
Restricted Stock Unit net of applicable taxes and withholding. Such Net Shares
will be delivered to the Company’s designated broker, in a brokerage account
established in the Grantee’s name.






3

--------------------------------------------------------------------------------





ARTICLE III


CAPITAL CHANGES


In the event that the Committee shall determine that any Fundamental Corporate
Event affects the Common Stock such that an adjustment is required to preserve,
or to prevent enlargement of, the benefits or potential benefits made available
under this Plan, then the Committee shall, in such manner as the Committee may
deem equitable, adjust the number and kind of shares subject to the award of
Restricted Stock Units. Additionally, the Committee may make provision for cash
payment to a Grantee or the Successor of the Grantee to the extent permitted
under Section 409A. However, the number of Restricted Stock Units shall always
be a whole number.


ARTICLE IV


CHANGE IN CONTROL


Upon the occurrence of (i) a Change in Control, and (ii) within 24 months
thereafter the Company terminates Grantee’s Employment without cause, all RSUs,
whether or not vested, shall become immediately vested and become payable,
provided, however, that, as set forth in the Plan, to the extent the RSUs are
considered deferred compensation subject to Section 409A, unless the Change in
Control also satisfies the definition of “change in control” under Section 409A,
payment shall not be so accelerated but shall occur upon the scheduled Vest
Date(s) under Article II.


ARTICLE V


TERMINATION OF EMPLOYMENT


(a)
Except as provided in (f) below, if the Grantee shall die during the Restricted
Period, the unvested Restricted Stock Units shall become immediately vested and
Net Shares, if any, will be deposited with the Company’s designated broker in a
brokerage account established in Grantee’s name.



(b)
Except as provided in (f) below, if the Grantee shall begin to receive Long Term
Disability benefits during the Restricted Period, the unvested Restricted Stock
Units shall continue to vest and Net Shares, if any, will be deposited with the
Company’s designated broker in a brokerage account established in Grantee’s name
on the scheduled Vest Date(s) under Article II.



(c)
Except as provided in (f) below, if, during the restricted period, Grantee shall
cease to be employed by the Company, any Subsidiaries or Affiliates during the
Restricted Period, for reason of Retirement or involuntary termination of
employment by the Company, a portion of the Restricted Stock Units shall vest in
accordance with the following formula: (i) the number of completed months
employed after the Effective Date divided by the number of full months in the
restricted period; multiplied by (ii) number of Restricted Stock Units, minus
any vested Restricted Stock Units. For purposes of this calculation, a month is
complete on the day in the following month that corresponds to the Effective
Date (e.g., February 13 to March 13). Net shares, if any, will be deposited with
the Company’s designated broker in a brokerage account established in Grantee’s
name on the next scheduled Vest Date under Article II and, applicable taxes and
withholding will be applied based on the Fair Market Value on that date.





4

--------------------------------------------------------------------------------





(d)
Except as provided in (e) and (f) below, if the Grantee shall, for a reason
other than death, Long-Term Disability, Retirement or involuntary termination of
employment by the Company, cease to be employed by the Company, any Subsidiaries
or Affiliates during the Restricted Period, any unvested Restricted Stock Units
shall be forfeited at the time of cessation of employment.



(e)
Except as provided in (a) or (b) or (c) above, any Restricted Stock Unit not
vested as of the date Grantee terminates employment shall be forfeited at the
time of cessation of employment; provided, however, that if Grantee’s employment
is terminated by the Company other than for cause and Grantee has not
previously, or does not subsequently, vest to any portion of the Restricted
Stock Unit in accordance with its terms, then upon the forfeiture of the entire
Restricted Stock Unit, the Company will pay Grantee an amount equal to the value
of a single share of Common Stock, whether or not the forfeited Restricted Stock
Unit related to more than a single share of Common Stock, calculated as of the
cessation of employment, if requested by Grantee, within 30 days of such
cessation of employment.



(f)
No Restricted Stock Unit will vest after the Company has terminated the
employment of the Grantee for cause, unless the Committee, in its sole
discretion, deems a payment to be warranted under the particular circumstances.
In addition, the Restricted Stock Units will not vest if Grantee has willfully
engaged in gross misconduct or other serious impropriety which the Company
determines is likely to be damaging or detrimental to the Company, any
Subsidiary or Affiliate.



(g)
Employment for purposes of determining the vesting rights of the Grantee and the
expiration of the grant under this Article V shall mean continuous full-time
salaried employment with the Company, any Subsidiary or an Affiliate, except
that the period during which the Grantee is on vacation, sick leave, or other
pre-approved leave of absence (provided there is no actual termination of
employment), or in receipt of salary continuation or severance pay shall not
interrupt the continuous employment of the Grantee. Employment shall also
include service with Aetna Foundation, Inc.



ARTICLE VI


EMPLOYEE COVENANTS


(a)
As consideration for this grant of Restricted Stock Units, without prior written
consent of the Company:



(i)
Grantee will not (except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency)
use or disclose to any third person, whether during or subsequent to Grantee’s
employment, any trade secrets, confidential information and proprietary
materials, which may include, but are not limited to, the following categories
of information and materials: customer lists and identities; provider lists and
identities; employee lists and identities; product development and related
information; marketing plans and related information; sales plans and related
information; premium or other pricing information; operating policies and
manuals; research; payment rates; methodologies; procedures; contractual forms;
business plans; financial records; computer programs; database; or other
financial, commercial, business or technical information related to the Company,
any Subsidiary or Affiliate unless such information has been previously
disclosed to the public by the Company or has become public knowledge other than
by a breach of this Agreement (“Confidential Information”); provided, however,
that this limitation shall not apply to any such use or disclosure made while
Grantee is



5

--------------------------------------------------------------------------------





employed by the Company, any Subsidiary or Affiliate if such disclosure occurred
in connection with the performance of Grantee’s job as an employee of the
Company, any Subsidiary or Affiliate;


(ii)
Grantee will not, during and for a period of twelve (12) months following
Grantee’s termination of employment, directly or indirectly, (x) engage in the
ownership (except less than 1% of the outstanding capital stock of any publicly
traded company) of or, (y) become an employee of, or (z) act as a consultant or
contractor to, any competitor of the Company (“Competitor”) in any market in the
United States where Company, Affiliate or Subsidiary does business.



a.
For purposes of this paragraph “Competitor” shall mean any entity, organization,
person or corporation that is involved in the same business as Company,
Subsidiary or Affiliate, but in the case of (y) and (z), only to the extent such
work, consulting or other activity on behalf of other entity, organization,
person or corporation



i.
is materially similar to the duties and/or functions that Grantee performed for
the Company, Subsidiary or Affiliate in the last 12 months or involves duties
and/or functions for Competitor about which Grantee has Confidential Information
in the last 12 months. Notwithstanding



1.
with respect to sales functions for the Company, Subsidiary or Affiliate that
are regionally based or whose focus is geographically limited, the restriction
shall only apply where such work, consulting or other activity on behalf of a
Competitor overlaps in whole or in part the same geographic area in which the
Grantee worked for Company, Subsidiary or Affiliate in the last 12 months;



2.
with respect to corporate staff functions, the restriction shall only apply
where Competitor is substantially engaged in the business of health insurance,
managed health care, population health management, or related products or
services.



b.
Notwithstanding, if Grantee’s employment is terminated by the Company,
Subsidiary or Affiliate other than for cause, the length of the noncompetition
covenant in this paragraph shall not exceed the length of the severance and/or
salary continuation benefits paid by the Company, Subsidiary or Affiliate to
Grantee.



c.
Grantee acknowledges and agrees that these restrictions:



i.
are necessary to protect the Confidential Information and goodwill of the
Company, Subsidiary or Affiliate;



ii.
are appropriately tailored and limited in time and geographic scope to do so;
and



iii.
do not impair or limit the Grantee’s ability to earn a living.

    


6

--------------------------------------------------------------------------------





(iii)
Grantee will not, during and for a period of 24 months following Grantee’s
termination of Employment, directly or indirectly induce or attempt to induce
any employee of the Company, any Subsidiary or Affiliate to be employed or
perform services elsewhere;

    
(iv)
Grantee will not, during and for a period of 24 months following Grantee's
termination of Employment, directly or indirectly, induce or attempt to induce
any agent or agency, broker, supplier or health care provider of the Company,
any Subsidiary or Affiliate to cease or curtail providing services to the
Company, any Subsidiary or Affiliate; and

    
(v)
Grantee will not, during and for a period of 24 months following Grantee’s
termination of Employment, directly or indirectly solicit or attempt to solicit
the trade of any individual or entity which, at the time of such solicitation,
is a customer of the Company, any Subsidiary or Affiliate, or which the Company,
any Subsidiary or Affiliate is undertaking reasonable steps to procure as a
customer at the time of or immediately preceding termination of Employment;
provided, however, that this limitation shall only apply to any product or
service which is in competition with a product or service of the Company, any
Subsidiary or Affiliate and shall apply only with respect to a customer or
prospective customer with whom the Grantee has been directly or indirectly
involved.

    
(vi)
Grantee will not, during and for a period of 24 months following Grantee’s
termination of Employment, for himself or herself or on behalf of or in
cooperation with any other person or entity, consult with or in any manner
provide advice to, any individual or entity which is a customer of the Company
or any Subsidiary or Affiliate of the Company, provided, however, that this
limitation shall apply only to consultation or advice relating to any product or
service of the Company, or any Subsidiary or Affiliate, or which is in
competition with any product or service of the Company, or any Subsidiary or
Affiliate, and shall apply only with respect to a customer or prospective
customer with whom the Grantee has been directly or indirectly involved, or
about which Grantee has Confidential Information



In addition:


(vii)
Following the termination of Grantee’s Employment, Grantee shall provide
assistance to and shall cooperate with the Company, any Subsidiary or Affiliate,
upon its reasonable request and without additional compensation, with respect to
matters within the scope of Grantee’s duties and responsibilities during
Employment, provided that any reasonable out-of-pocket expenses Grantee incurs
in connection with any assistance Grantee has been requested to provide under
this provision for items including, but not limited to, transportation, meals,
lodging and telephone, shall be reimbursed by the Company. The Company agrees
and acknowledges that it shall, to the maximum extent possible under the then
prevailing circumstances, coordinate, or cause a Subsidiary or Affiliate to
coordinate, any such request with Grantee’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities; and

    


7

--------------------------------------------------------------------------------





(viii)
Grantee shall promptly notify the Company’s General Counsel if Grantee is
contacted by a regulatory or self-regulatory agency with respect to matters
pertaining to the Company or by an attorney or other individual who informs the
Grantee that he/she has filed, intends to file, or is considering filing a claim
or complaint against the Company.



    
(ix)
Grantee acknowledges that all original works of authorship that are created by
Grantee (solely or jointly with others) within the scope of Grantee’s employment
and relating in any way to the business or contemplated business, products,
activities, research or development of the Company, any Subsidiary or Affiliate,
or resulting from any work performed by the Grantee for the Company, any
Subsidiary or Affiliate (in each case, regardless of when or where the work
product is prepared or whose equipment or other resources is used in preparing
the same) which are protectable by copyright are “works made for hire” as that
term is defined in the United States Copyright Act (17 U.S.C., Section 101). To
the extent that the foregoing does not apply, the Grantee hereby irrevocably
assigns to the Company, and its successors and assigns, for no additional
consideration, the Grantee’s entire right, title and interest in and to all such
works of authorship. Grantee further acknowledges that while employed by the
Company, any Subsidiary or Affiliate, Grantee may develop ideas, inventions,
discoveries, innovations, procedures, methods, know-how or other works which
relate to the Company’s current or are reasonably expected to relate to the
Company’s future business (in each case, regardless of when or where the work
product is prepared or whose equipment or other resources is used in preparing
the same) that may be patentable or subject to trade secret protection. Grantee
agrees that all such works of authorship, ideas, inventions, discoveries,
innovations, procedures, methods, know-how and other works shall belong
exclusively to the Company, and the Grantee hereby assigns all right, title, and
interest therein to the Company.



To the extent any of the foregoing works may be patentable, Grantee agrees that
the Company may file and prosecute any application for patents for such works
and that the Grantee will, on request, execute assignments to the Company
relating to (and take all such further steps as may be reasonably necessary to
perfect the Company’s sole and exclusive ownership of) any such application and
any patents resulting therefrom.


(b)
If any provision of Article VI (a) is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth herein, the Company
and Grantee agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.





8

--------------------------------------------------------------------------------





(c)
Grantee acknowledges that a material part of the inducement for the Company to
grant the Restricted Stock Units is Grantee’s covenants set forth in Article VI
(a) and that the covenants and obligations of Grantee with respect to
nondisclosure, non-solicitation and cooperation relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Grantee agrees that, if Grantee
shall breach any of those covenants or obligations, Grantee shall not be
entitled to vest in the Restricted Stock or be entitled to retain any income
therefrom and the Company shall be entitled to an injunction, restraining order
or such other equitable relief (without the requirement to post bond)
restraining Grantee from committing any violation of the covenants and
obligations contained in Article VI. The Company also shall be entitled to
recover any attorneys’ fees, costs, and expenses it incurs in connection with
any judicial proceeding arising out of Grantee’s breach of this Agreement. The
remedies in the preceding sentences are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity as a court or
arbitrator shall reasonably determine.



(d)
The Restrictive Covenants set forth in this Article VI shall supplement and do
not supersede the restrictions agreed to by Grantee in any other agreement or
contract.



(e)
Employment Dispute Arbitration Program - Mandatory Binding Arbitration of
Employment Disputes.



(i)
Except as otherwise specified in this Agreement, the Grantee and the Company
agree that all employment-related legal disputes between them will be submitted
to and resolved by binding arbitration, and neither the Grantee nor the Company
will file or participate as an individual party or member of a class in a
lawsuit in any court against the other with respect to such matters. This shall
apply to claims brought on or after the date the Grantee accepts this Agreement,
even if the facts and circumstances relating to the claim occurred prior to that
date and regardless of whether the Grantee or the Company previously filed a
complaint/charge with a government agency concerning the claim.



For purposes of Article VI (e) of this Agreement, “the Company” includes Aetna
Inc., its Subsidiaries and Affiliates, their predecessors, successors and
assigns, and those acting as representatives or agents of those entities. THE
GRANTEE UNDERSTANDS THAT, WITH RESPECT TO CLAIMS SUBJECT TO THE ARBITRATION
REQUIREMENT, ARBITRATION REPLACES THE RIGHT OF THE GRANTEE AND THE COMPANY TO
SUE OR PARTICIPATE IN A LAWSUIT. THE GRANTEE ALSO UNDERSTANDS THAT IN
ARBITRATION, A DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE OR JURY,
AND THE DECISION OF THE ARBITRATOR IS FINAL AND BINDING.


(ii)
THE GRANTEE UNDERSTANDS THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT AFFECT
THE LEGAL RIGHTS OF THE GRANTEE AND THE COMPANY AND ACKNOWLEDGES THAT THE
GRANTEE HAS BEEN ADVISED TO, AND HAS BEEN GIVEN THE OPPORTUNITY TO, OBTAIN LEGAL
ADVICE BEFORE SIGNING THIS AGREEMENT.





9

--------------------------------------------------------------------------------





(iii)
Article VI (e) of this Agreement does not apply to workers’ compensation claims,
unemployment compensation claims, and claims under the Employee Retirement
Income Security Act of 1974 (“ERISA”) for employee benefits. A dispute as to
whether Article VI (e) of this Agreement applies must be submitted to the
binding arbitration process set forth in this Agreement.

    
(iv)
The Grantee and/or the Company may seek emergency or temporary injunctive relief
from a court (including with respect to claims arising out of Article VI (a) in
accordance with applicable law). However, except as provided in Article VI (c)
of this Agreement, after the court has issued a ruling concerning the emergency
or temporary injunctive relief, the Grantee and the Company shall be required to
submit the dispute to binding arbitration pursuant to this Agreement.



(v)
Unless otherwise agreed, the arbitration will be administered by the American
Arbitration Association (the “AAA”) and will be conducted pursuant to the AAA’s
Employment Arbitration Rules and Mediation Procedures (the “Rules”), as modified
in this Agreement, in effect at the time the request for arbitration is filed.
The AAA’s Rules are available on the AAA’s website at www.adr.org. THE GRANTEE
ACKNOWLEDGES THAT THE COMPANY HAS ENCOURAGED THE GRANTEE TO READ THESE RULES
PROMPTLY AND CAREFULLY AND THAT THE GRANTEE HAS BEEN AFFORDED SUFFICIENT
OPPORTUNITY TO DO SO.



(vi)
If the Company initiates a request for arbitration, the Company will pay all of
the administrative fees and costs charged by the AAA, including the arbitrator’s
compensation and charges for hearing room rentals, etc. If the Grantee initiates
a request for arbitration or submits a counterclaim to the Company’s request for
arbitration, the Grantee shall be required to contribute One Hundred Dollars
($100.00) to those administrative fees and costs, payable to the AAA at the time
the Grantee's request for arbitration or counterclaim is submitted. The Company
may increase the contribution amount in the future without amending this
Agreement, but not to exceed the maximum permitted under the AAA rules then in
effect. In all cases, the Grantee and the Company shall be responsible for
payment of any fees assessed by the arbitrator as a result of that party’s
delay, request for postponement, failure to comply with the arbitrator’s rulings
and for other similar reasons.



(vii)
The Grantee and the Company may choose to be represented by legal counsel in the
arbitration process and shall be responsible for their own legal fees, expenses
and costs. However, the arbitrator shall have the same authority as a court to
order the Grantee or the Company to pay some or all of the other’s legal fees,
expenses and costs, in accordance with applicable law.



(viii)
Unless otherwise agreed, there shall be a single arbitrator, selected by the
Grantee and the Company from a list of qualified neutrals furnished by the AAA.
If the Grantee and the Company cannot agree on an arbitrator, one will be
selected by the AAA.



(ix)
Unless otherwise agreed, the arbitration hearing will take place in the city
where the Grantee works or last worked for the Company. If the Grantee and the
Company disagree as to the proper locale, the AAA will decide.





10

--------------------------------------------------------------------------------





(x)
The Grantee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.



(xi)
The arbitrator shall apply the same substantive law that would apply if the
matter were heard by a court and shall have the authority to order the same
remedies (but no others) as would be available in a court proceeding. The time
limits for requesting arbitration or submitting a counterclaim and the
administrative prerequisites for filing an arbitration claim or counterclaim are
the same as they would be in a court proceeding. The arbitrator shall consider
and decide any dispositive motions (motions seeking a decision on some or all of
the claims or counterclaims without an arbitration hearing) filed by any party.



(xii)
All proceedings, including the arbitration hearing and decision, are private and
confidential, unless otherwise required by law. Arbitration decisions may not be
published or publicized without the consent of both the Grantee and the Company.



(xiii) Unless otherwise agreed, the arbitrator’s decision will be in writing
with a brief summary of the arbitrator’s opinion.


(xiv)
The arbitrator’s decision is final and binding on the Grantee and the Company.
After the arbitrator’s decision is issued, the Grantee or the Company may obtain
an order of judgment from a court and may obtain a court order enforcing the
decision. The arbitrator’s decision may be appealed to the courts only under the
limited circumstances provided by law.



(xv)
If the Grantee previously signed an agreement, including but not limited to an
employment agreement, containing arbitration provisions, those provisions are
superseded by the arbitration provisions of this Agreement.



(xvi)
If any provision of Article VI (e) is found to be void or otherwise
unenforceable, in whole or in part, this shall not affect the validity of the
remainder of Article VI (e) and the remainder of the Agreement. All other
provisions shall remain in full force and effect.     



(f)
Except as provided in connection with mandatory binding arbitration of
employment disputes, Grantee hereby submits to the exclusive jurisdiction of the
courts of the State of Connecticut and the United States District Court for the
District of Connecticut with respect to any action relating to this Agreement,
and agrees that (i) the sole and exclusive appropriate venue for any suit or
proceeding relating to this Agreement shall be in such court, and (ii) hereby
waives any and all objections and defenses based on forum, venue or personal or
subject matter jurisdiction as they may relate to a suit or proceeding brought
before such court in accordance with the Agreement.













11

--------------------------------------------------------------------------------





For purposes of this Article VI, the term “Employment” shall refer to active
employment with the Company, any Subsidiary or Affiliate, and shall not include
salary continuation or severance periods.




ARTICLE VII


OTHER TERMS


(a)
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company, any Subsidiary or Affiliate to terminate the Grantee’s employment
at any time. Neither the execution and delivery hereof nor the granting of the
Award shall constitute or be evidence of any agreement or understanding, express
or implied, on the part of the Company or any of its Subsidiaries to employ or
continue the employment of the Grantee for any period.



(b)
Until the Restricted Stock Units have become vested, Grantee shall not have any
rights as a stockholder (including the right to payment of dividends) by virtue
of this grant of Restricted Stock Units.



(c)
During the Restricted Period, the Restricted Stock Units shall be
nontransferable and non-assignable except by will or the laws of descent and
distribution.



(d)
The award will be settled on a net basis. Prior to issuing any Common Shares,
the Company will withhold an amount sufficient to satisfy federal, state, local,
social security and Medicare withholding tax requirements relating to award. Any
social security calculation or other adjustments discovered after net share
payment will be settled in cash, not in Shares of Common Stock. Vesting will
result in taxable compensation reportable on the Grantee’s W-2 in year of
vesting.



(e)
The Company may from time to time adopt stock ownership requirements applicable
to Grantees who are senior managers of the Company.  In connection with and for
the purpose of implementing those ownership requirements, the Company may adopt
certain restrictions on the ability of a Grantee to sell shares issued under
this Agreement when such ownership requirements have not been satisfied.  Any
such restriction on sale will be communicated generally to affected Grantees and
the restriction may be modified by the Company from time to time, at its
discretion.  Neither the Company nor its Board of Directors shall have any
obligation or liability to a Grantee in connection with any such restriction.



(f)
This Restricted Stock Unit is an unfunded obligation of the Company and nothing
in this Agreement shall be construed to create any claim against particular
assets or require the Company to segregate or otherwise set aside any assets or
create any fund to meet its obligations hereunder.







12

--------------------------------------------------------------------------------





(g)
Anything herein to the contrary notwithstanding, a Grantee whose Restricted
Stock Units have been forfeited as a result of termination of employment due to
U.S. Military Service and who is later re-employed (in a full-time active
status) after discharge within the time period set in 38 U.S.C. Section 4312
will be eligible to have the forfeited Restricted Stock Units reinstated as
follows: (i) if such Grantee is re-employed during the Restricted Period, all
forfeited Restricted Stock Units shall be reinstated; or (ii) if such Grantee is
re-employed after the Restricted Period, a cash payment will be made to the
Grantee, minus applicable taxes, for the value of the forfeited Restricted Stock
Units on the Vest Date pursuant to procedures established by the Company for
this purpose.



(h)
If any provision of this Agreement would cause Grantee to incur any additional
tax or interest under Section 409A, the Company may reform such provision
(including an amendment retroactive to the Effective Date to the extent
permissible) to comply with Section 409A.



(i)
If the Company reasonably anticipates that the Company’s tax deduction with
respect to the payment upon vesting of the Restricted Stock Units would be
limited or eliminated by application of Section 162(m) of the Internal Revenue
Code, the Company may elect, in accordance with Section 409A, to delay the
payment of such Restricted Stock Units to the earliest date in which the Company
anticipates that its tax deduction for such payment will not be limited or
eliminated.

    
(j)
This Agreement is subject to the 2010 Stock Incentive Plan heretofore adopted by
the Company and approved by its shareholders. The terms and provisions of the
Plan (including any subsequent amendments thereto) are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.



(k)
Voluntary Deferral. At such times and upon such terms and conditions as the
Company shall determine in accordance with the terms of the Plan and Section
409A, the Company may permit eligible Grantees to elect to defer the
distribution of an Award otherwise payable to the Grantee under this Agreement
until termination of the Grantee’s Employment or such other date Company shall
permit.



(l)
This Agreement is made under and shall be governed by and construed in
accordance with the laws of the State of Connecticut, without giving effect to
its choice of law provisions.



I have read the Restricted Stock Unit Agreement. I accept the Restricted Stock
Unit award and agree to be bound by all of its terms and conditions, including
mandatory binding arbitration of employment related disputes and, if applicable,
any other provisions of Article VI.




13